Exhibit 10.1




Endeavor Power Corporation Employment Agreement




This Employment Agreement (hereinafter referred to as “Agreement”), is entered
into as of this 8th day of November 2010, by and between Endeavor Power Corp.,
(hereinafter referred to as the “Company”) and Alfonso Knoll (“KNOLL”).




WITNESSETH:




WHEREAS, the Company desires to employ KNOLL and KNOLL desires to be employed by
the Company as the Chief Executive Officer (CEO) upon the terms and conditions
set forth herein; and




WHEREAS, KNOLL and Company desire to reduce the terms of KNOLL’s employment with
the Company to a written contract;




NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and intending to be legally bound hereby, the parties hereto agree as
follows:







1.

Employment.




Pursuant to the terms of this Agreement, the Company hereby employs KNOLL as the
CEO.  KNOLL shall report directly to the Board of Directors and shall perform
such duties as are customarily performed by a person holding the position of CEO
in businesses similar to those engaged in by the Company and shall, in addition,
render such other reasonable services as may be assigned to him, from time to
time, by the Board of Directors or their designee within KNOLL’s scope of
experience, training and expertise.




KNOLL hereby agrees to be employed as CEO of the Company for the term hereof as
set forth below.  KNOLL agrees that he shall at all times faithfully and to the
best of his ability, perform all of the duties that may reasonably be requested
of him within his scope of experience, training and expertise pursuant to the
terms of this Agreement.




The Company represents and warrants to KNOLL that this Agreement has been duly
and validly authorized and executed by and on behalf of the Company and that it
constitutes the lawful, valid and binding obligation of the Company.




KNOLL represents and warrants to the Company that he is free to accept
employment hereunder and that he has no prior or existing obligations,
commitments or restraints of any kind that would in any way hinder or interfere
with his acceptance of, or the full performance of, his employment hereunder.
When executed, this Agreement will constitute the lawful, valid and binding
obligation of KNOLL.




During his employment with the Company, KNOLL shall devote not less than 95% of
his working time, to the performance of his responsibilities hereunder in a
manner which will faithfully and diligently further the business and interest of
the Company.  Subject to and consistent with the provisions of Paragraph seven
(7) below, KNOLL, during and while employed by the Company, may not provide any
services to or receive any compensation from any competitor or potential
competitor of the Company.




2.

Term.




Unless earlier terminated in accordance with Paragraph five (5) below, this
Agreement shall continue for an initial period of one (1) year from the date on
which both parties execute this Agreement. Thereafter, this Agreement shall be
extended automatically for successive terms of one (1) year unless (i) the
Company or KNOLL gives written notice of termination to the other party hereto
at least Sixty (60) days prior to the termination of the initial term of
employment hereunder or any renewal term thereof, or (ii) unless earlier
terminated as herein provided.   





--------------------------------------------------------------------------------







3.

Compensation.




a)

Salary.  




Company shall pay to KNOLL an annual salary of two hundred thousand dollars (US
$200,000), contingent upon the conditions set forth in this Paragraph. KNOLL’s
salary and other benefits shall be reviewed annually by the Board of Directors
of the Company and with KNOLL. The salary shall be paid in equal periodic
installments in accordance with the Company’s salary practices.  The salary
payment shall not in any way limit or reduce any other obligation of the Company
hereunder, and no other compensation, benefit or payment hereunder shall in any
way limit or reduce the obligation of the Company to pay KNOLL’s salary
hereunder. KNOLL’s salary is included as a portion of the Company’s SG&A, but
shall not be paid in full if it is not earned by profit realized by the Company
during the term of this Agreement. At no time will KNOLL’s salary be paid by any
investment capital received by the Company, unless otherwise agreed to by the
Board of Directors.




b)

Stock.




(i)

As additional compensation, Company agrees to deliver to KNOLL forty-three
million, five-hundred thousand (43,500,000) shares of restricted stock of
Endeavour Power, Corp., par value $0.001 per share, (hereinafter “EDVP shares”)
contingent upon the satisfaction of the following requirements and pursuant to
the following schedule:




(A)

Company will deliver 3,500,000 of the EDVP shares to KNOLL contemporaneous with
the execution of this Agreement;

(B)

 Company will deliver 13,000,000 of the EDVP shares to KNOLL upon completion of
the Company’s first profitable Recycling Turn;

(C)

Company will deliver 13,000,000 of the EDVP shares to KNOLL upon completion of
the Company’s second profitable Recycling Turn;

(D)

Company will deliver 14,000,000 of the EDVP shares to KNOLL upon completion of
the Company’s third profitable Recycling Turn;




(ii)

For the purposes of this Agreement, as used herein the term “Recycling Turn”
means the process and event of purchasing, gathering and recycling of at least
100,000 lbs. of purchased electronic scrap materials, including but not limited
to scrap materials from computers, computer keyboards, mother boards, mobile
phones and any and all other types of recyclable electronic instruments and
parts thereof (hereinafter “Recyclables”). Furthermore, to qualify as a
“Recycling Turn” for purposes stated above, all applicable Recycling Turns must
occur within 180 days of the date of execution of this Agreement by both parties
and the Recyclables must realize a minimum price of $3.50 per pound when sold
for recycling purposes. However, if within 30 days of the execution of this
Agreement Company does not make available a minimum of $250,000 for the
purchase, gathering and recycling of Recyclables, the 100,000 lb. weight
requirement contained in this Paragraph shall be reduced to 50,000 lbs. with
respect to the definition of a “Recycling Turn” as used and described herein.




(iii)

In the event the Parties hereto reach a mutual agreement that it is no longer in
the Parties’ respective best interests to continue KNOLL’s employment as CEO of
the Company, KNOLL agrees to return any and all EDVP shares delivered to him at
such time to the Company and the Company agrees to void this Agreement and any
and all further obligations owed by KNOLL, including but not limited to those
included in Paragraph seven (7), below.




c)

Expenses.




During the term of KNOLL’s employment hereunder, KNOLL shall receive
reimbursement from the Company for all reasonable expenses incurred by KNOLL in
the performance of his duties hereunder, including, by way of example and not
limitation, travel and living expenses while away from home on business at the
request of or in the service of the Company, provided that such expenses are
incurred and accounted for in accordance with the standard policies and
procedures established, from time to time, by the Company for reimbursement of
expenses.




d)

Bonus.




KNOLL shall be entitled to receive a quarterly performance bonus equal to 15% of
net revenues, defined as revenues pre SG&A, Paid Quarterly, As long as the net
result is that the company achieve an EDITDA of no less than 25% .





2




--------------------------------------------------------------------------------







e)

Other Benefits.




KNOLL shall be entitled to participate in the same manner as other officers of
the Company in such life insurance, medical, dental, disability, pension,
retirement plans and other programs as may be established by the Company, from
time to time, for the benefit of its officers.  Except as provided elsewhere
herein, nothing herein shall affect the Company’s right to amend, modify or
terminate any retirement or other benefit plan at any time for any reason.




f)

Vacation.




KNOLL shall be entitled to up to two weeks paid vacation per year.




4.

Warranties and Indemnification by the Company.




The Company warrants and represents to KNOLL that:




a)

The Company shall indemnify and save KNOLL harmless from any and all claims
incurred or made against KNOLL arising directly or indirectly from any negligent
or wrongful acts or omissions by the Company, provided that any such negligent
or wrongful acts or omissions do not occur as a result of KNOLL’s own acts or
failure to act on behalf of the Company in his role as CEO.  The Company shall
use its best efforts to obtain insurance of the kind and amount reasonably
necessary to provide adequate protection to KNOLL.




b)

The Company shall provide to KNOLL any assistance or access to information and
facilities reasonably required by KNOLL to perform his obligations under this
Agreement.




c)

The Company shall provide KNOLL reasonable assistance in his compliance with the
legal requirements existing from time to time so as to allow KNOLL to perform
his duties as the Company's CEO.




5.

Termination of Employment.  




This Agreement and KNOLL’s employment hereunder may be terminated only under the
following circumstances during the term of this Agreement:




a)

Termination by KNOLL.  




KNOLL may terminate his employment with the Company for any reason by giving the
Company not less than 60 days prior notice of his intent to terminate his
employment.  In the event of the termination of this Agreement by KNOLL, and at
Company’s option, Company may immediately terminate KNOLL’s employment and shall
only pay KNOLL’s salary earned and owed up to the date of such termination and
KNOLL shall not be entitled to the benefits of Paragraph six (6) below.




b)

Death.  




KNOLL’s employment hereunder shall terminate upon his death.




c)

Disability.  




If as a result of KNOLL’s incapacity due to physical or mental illness, KNOLL
shall have been unable to perform his duties hereunder for a period of two (2)
consecutive months during the term hereof, the Company may terminate KNOLL’s
employment hereunder.




d)

Termination by Employer




Company may terminate KNOLL’s employment with the Company for cause.





3




--------------------------------------------------------------------------------







“Cause” for the purposes of this Agreement, shall include the Company’s good
faith belief that KNOLL has engaged in any one or more of the following:
 willful misconduct, fraud, misappropriation, embezzlement, gross negligence,
incompetence, self-dealing, dishonesty, misrepresentation,  material violation
of any Company policy or any provisions of this Agreement (i.e.,
confidentiality, ethics, harassment/ discrimination, or violence, substance or
alcohol abuse) unsatisfactory performance or incompetence.  “Cause” also shall
include KNOLL’s inability to perform the essential functions of his job as
described to date, for any reason, for a period of time set forth in Paragraph
seven (7) above, and any other circumstances which, under applicable law, would
give the Company the right to terminate KNOLL, with such termination being
deemed to be for cause.




6.

Compensation Upon Termination of Employment.




a)

If KNOLL’s employment is terminated for cause under Paragraph 5(d) above, the
Company shall pay KNOLL his full salary through the termination date plus all
expense reimbursements outstanding, if any, and the Company shall have no
further obligations whatsoever to KNOLL under this Agreement, except as may be
expressly provided elsewhere herein.




b)

The termination of KNOLL’s employment either by KNOLL or by the Company, whether
with or without Cause, shall not release KNOLL from KNOLL’s obligations and
restrictions under Paragraph seven (7) of this Agreement.




c)

Regardless of the reason for the termination of KNOLL’s employment, whether by
KNOLL or the Company, whether with or without Cause, whether or not due to
KNOLL’s death, KNOLL (or his estate) will receive pay for any days actually
worked by KNOLL prior to the termination of his employment.




d)

Regardless of the reason for the termination of KNOLL’s employment, whether by
KNOLL or the Company, whether with or without Cause, whether or not due to
KNOLL’s death, KNOLL (or his estate) shall  not be eligible for any Company-paid
benefits subsequent to the termination of his employment.  In particular, and by
way of example only, KNOLL’s eligibility to continue to participate in Company’s
group health plan, if any, pursuant to COBRA shall be at his sole expense
effective on the first day of the month following the month to which his
employment terminates, subject to COBRA’s eligibility requirements and other
terms, conditions, restrictions and exclusions as applicable.




7.

Restrictions on Competition and Non-Disclosure.  




a)

Non-Disclosure of Information.




i.

KNOLL shall not, directly or indirectly, disclose to any person or entity for
any reason, or use for his own personal benefit, any Confidential Information
(as defined below) either during his employment with the Company or following
termination of that employment for Cause for a period of three years after
termination of this Agreement;




ii.

KNOLL shall, at all times take all precautions necessary to protect from loss or
disclosure by him of any and all documents or other information containing,
referring to or relating to such Confidential Information.  Upon termination of
his employment with the Company for any reason, whether voluntary or
involuntary, KNOLL shall promptly return to the Company any and all documents or
other tangible property containing, referring to or relating to such
Confidential Information, whether prepared by him or others;




iii.

Notwithstanding any provision to the contrary in this Paragraph seven (7), this
Paragraph shall not apply to information which has become part of the public
domain or is otherwise publicly disclosed through no fault or action of KNOLL.
 If KNOLL has reason to believe that he may be legally required to disclose
Confidential Information, he shall give the Company reasonable notice prior to
disclosure so that it may seek to protect the confidentiality of such
information;




iv.

For purposes of this Agreement “Confidential Information” means any information
relating in any way to the business of the Company disclosed to or known to
KNOLL as a consequence of, result of, or through KNOLL’s employment by the
Company which consists of technical and non-technical information about the
Company’s production, processes, programs, concepts, forms, business methods,
data, any and all financial and accounting data, marketing, customers, customer
lists, and services and information corresponding thereto acquired by KNOLL
during the term of KNOLL’s employment by the Company.  Confidential Information
shall not include any of such items which are published or are otherwise part of
the public domain or freely available from trade sources or otherwise.





4




--------------------------------------------------------------------------------







b)

Disclosure of Works and Inventions/Assignment of Patents.




i.

KNOLL shall maintain such records of his work as the Company may direct from
time to time.  KNOLL shall promptly disclose to the Company, in writing, any and
all copyrightable works, including software, and any and all discoveries,
inventions, technological innovations and improvements, whether patentable or
not (whether it be a machine, process, apparatus, article, composition, design,
software, writing or other thing) conceived or made by KNOLL, solely or jointly,
during the period of his employment with the Company, whether or not authorized,
conceived or made during working hours or with the Company’s equipment or
facilities, which relates in any manner to the existing or contemplated business
of the Company. Unless otherwise waived in writing by the Company, all such
copyrightable works (including software), discoveries, inventions, technological
innovations and improvements shall be the exclusive property of the Company with
respect to any and all countries in the world and KNOLL shall assign and hereby
does assign all right, title and interest thereto the Company or its nominee;




ii.

KNOLL, both during his employment and thereafter, shall cooperate fully with the
Company in taking all actions and measures necessary for the Company to acquire
and perfect its ownership of all such property.  Whenever required to do so by
the Company, KNOLL shall execute any and all applications, assignments or other
instruments which the Company shall deem necessary to apply for and obtain
Letters Patent or copyrights of the United States or any foreign country or to
otherwise protect the Company’s interest therein.  Such obligations shall
continue beyond the termination of employment with respect to works, inventions,
discoveries and improvements authorized, conceived, made or reduced to practice
by KNOLL during the period of employment, and shall be binding upon KNOLL’s
assigns, executors, administrators and other legal representatives.  In
conformance with Company policy from time to time, KNOLL shall be reimbursed by
the Company for reasonable expenses incurred by KNOLL in connection with his
obligations under this Paragraph subject to KNOLL’s furnishing adequate
documentary evidence to substantiate such expenses;




iii.

KNOLL agrees that in the event of publication by KNOLL of written or graphic
materials, other than works of fiction or relating to subjects outside of the
Company’s business, Company will retain and own all rights in said materials,
including right of copyright.




c)

Restrictions on Competition.




i.

KNOLL agrees that during his employment with the Company he shall not, directly
or indirectly, solicit the trade of or trade with, or otherwise do business
with, any customer or prospective customer of the Company or any direct or
indirect competitor of the Company. Furthermore, for a period of two years
following the termination of his employment with the Company, KNOLL shall not,
directly or indirectly, solicit the trade of or trade with, any customer,
prospective customer, supplier or prospective supplier of the Company on behalf
of or for the benefit of any direct or indirect competitor of the Company;




ii.

KNOLL agrees that for a period of two (2) years following the termination of his
employment with the Company, KNOLL shall not shall not own, manage, operate,
consult or be employed in a business substantially similar to, or competitive
with, the present business of the Company or such other business activity in
which the Company substantially engages during the term of KNOLL’s employment.




iii.

KNOLL agrees that during his employment with the Company and for a period of two
(2) years following the termination of KNOLL’s employment with the Company,
KNOLL shall not, directly or indirectly, solicit or induce, or attempt to
solicit or induce, any KNOLL of the Company to leave the Company for any reason
whatsoever or hire any KNOLL of the Company;




iv.

During his employment with the Company, KNOLL shall not take any action which
might divert from the Company any opportunity which would be within the scope of
any present or contemplated future business of the Company;




v.

In the event of the sale or other disposition of all or substantially all of the
Company’s assets or capital stock, KNOLL agrees to use his best efforts, in good
faith, to assist the purchaser (at the purchaser’s request) during the
transition phase for a period of up to 12 months at KNOLL’s then current
compensation level. KNOLL acknowledges, however, that nothing contained herein
shall be binding upon or otherwise require the purchaser of the Company’s assets
or capital stock to continue the employment of KNOLL after such purchase and
sale;




vi.

The provisions set forth in Paragraph seven (7) of this Agreement shall survive
the termination of KNOLL’s employment with the Company, or the expiration of
this Agreement, as the case may be, and shall continue to be binding upon KNOLL
and Employer in accordance with their respective terms;





5




--------------------------------------------------------------------------------







vii.

KNOLL recognizes and acknowledges that the services to be rendered by him
hereunder are of a special and unique character and that the restrictions on
KNOLL’s activities contained in this Agreement are required for the Company’s
reasonable protection.  KNOLL agrees that in the event of his breach of any part
of Paragraph seven (7) of this Agreement, the Company will be entitled, if it so
elects, to institute and prosecute proceedings at law or in equity to obtain
damages with respect to such breach or to enforce the specific performance of
this Agreement by KNOLL or to enjoin KNOLL from engaging in any activity in
violation hereof. In the event the Company institutes proceedings at law for its
protection, Company shall be entitled to receive from KNOLL, and KNOLL agrees to
pay, all legal costs and fees associated with such legal action.   




8.

Miscellaneous.




a)

Notices. Any notice required hereby shall be in writing, shall be effective upon
receipt, may be sent by facsimile transmission, Email or original document by
hand delivery, overnight courier or certified mail, return receipt requested,
postage prepaid to the address set forth below.  The original of any notice sent
by facsimile transmission or Email shall be delivered to the addressee by the
close of the business day next following the date of the facsimile or Email
transmission or in the case of international delivery, the close of the third
business day following the date of the facsimile or Email transmission. All
notices shall be sent to:




If to the Company:




Keith E. Kress

8120 Lupine Lane

Bozeman, MT 59718

Email: KKress@Kress-Law.com

T: 407.353.6369




If to KNOLL:




Alfonso Knoll

240 Main St.

Denver, PA 17517

Email: AlfonsoKnoll@aol.com

T: 610.507.5174




Any party may change its address for notice by giving the other party ten (10)
days notice of such change.




b)

Validity.  Any term or provisions of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any terms or provisions thereof.




c)

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall constitute the same
Agreement.




d)

Modification.  This Agreement sets forth the entire agreement and understanding
of the parties concerning the subject matter hereof and supersedes all prior
agreements and understandings between the parties hereto.  This Agreement may
not be amended or modified except by written instrument executed by the parties
hereto.




e)

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada without giving effect to conflict of laws
provisions and without the aid of any canon, custom or rule of law requiring
construction against the drafting person.




f)

Binding Effect.  The terms and provisions of this Agreement shall be binding
upon and shall inure to the benefit of the parties hereto, their heirs,
successors and assigns.  In the event Company or substantially all its assets is
acquired by another entity, or in the event Company merges with another entity,
this Agreement shall remain in full force and effect. Neither party may assign,
convey or transfer the rights or obligations contained herein unless such
obligations, assignment, conveyance or transfer is consented to by the other,
which consent shall not be unreasonably denied, or such assignment, transfer or
conveyance is pursuant to a testamentary transfer or otherwise by operation of
law.





6




--------------------------------------------------------------------------------







g)

Headings.  Headings in this Agreement are included herein for convenience only
and shall not constitute a part of this Agreement for any other purpose or be
given any substance effect.




h)

Authorship. This Agreement shall be conclusively deemed to have been jointly
prepared and authored by the parties hereto and their representatives and no
ambiguity shall be construed against any party hereto based on such authorship.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.













/s/ Alfonso Knoll        

/s/ Keith E. Kress                    

Alfonso Knoll

Keith E. Kress

Director & Authorized Agent

Endeavor Power Corp.





7


